United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2605
                        ___________________________

                                      Andre Peer

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

        Tom Vilsack, Secretary, United States Department of Agriculture

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                               Submitted: June 9, 2014
                                Filed: June 25, 2014
                                   [Unpublished]
                                  ____________

Before BYE, COLLOTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Andre Peer filed suit against Tom Vilsack, in his capacity as Secretary of the
United States Department of Agriculture (USDA), alleging Vilsack had violated
Peer’s rights under 42 U.S.C. § 1985, 42 U.S.C. § 2000d, and the Equal Credit
Opportunity Act, 15 U.S.C. § 1691. The district court1 dismissed Peer’s complaint
for failure to complete service of process. We affirm.

                                           I

       Peer filed suit against Vilsack on May 24, 2012. Peer sought several
extensions between May 2012 and June 2013 to complete proper service upon
Vilsack, the U.S. Attorney for the Eastern District of Arkansas, and the U.S. Attorney
General. These extensions were sought because Peer was in settlement negotiations
with the USDA. The district court granted Peer’s extensions and told Peer to provide
proof of service in accordance with Rule 4(i) of the Federal Rules of Civil Procedure
by May 10, 2013. Peer failed to provide proof of service by this deadline. On June
18, 2013, the district court entered an order requiring Peer to file proof of service by
June 21, 2013, or Peer’s complaint would be dismissed without prejudice.

       Three days after the deadline Vilsack filed a motion for extension of time to
file an answer. After that motion was filed the district court entered an order
dismissing Peer’s complaint, which denied Vilsack’s motion as moot. Later that day,
Peer filed proof of service on the U.S. Attorney and the U.S. Attorney General. After
filing proof of service, Peer moved to set aside the order dismissing the case and
requesting additional time to comply with the court’s order if the court found the
service was defective. The district court denied Peer’s motion stating Peer’s service
of the U.S. Attorney was still deficient. Peer now appeals the order dismissing the
case and the denial of the motion to set aside the order of dismissal.




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-
                                          II

       A district court’s dismissal of an action for untimely service and its decision
to deny an extension of time to effect service of summons is reviewed for abuse of
discretion. Kurka v. Iowa Cnty., Iowa, 628 F.3d 953, 957 (8th Cir. 2010). The denial
of a motion to alter or amend a judgment is also reviewed for abuse of discretion. Id.

      Under Rule 4(m) of the Federal Rules of Civil Procedure, the plaintiff must
demonstrate good cause for failure to serve within the prescribed 120-day period.
Colasante v. Wells Fargo Corp., 81 F. App’x 611, 612-13 (8th Cir. 2003). If good
cause is not shown, the district court may grant an extension if the plaintiff
demonstrates excusable neglect. Id. at 613.

       The determination of good cause is entrusted to the sound discretion of the
district court. Id. Good cause is likely shown when the plaintiff’s failure to complete
service in a timely fashion is a result of the conduct of a third person (typically the
process server), the defendant has evaded service or engaged in misleading conduct,
the plaintiff has diligently tried to effect service or there are understandable
mitigating circumstances, or the plaintiff is proceeding pro se or in forma pauperis.
Kurka, 628 F.3d at 957. “A showing of good cause requires . . . some reasonable
basis for noncompliance with the rules.” Id.

       Here, Peer has failed to show any of these circumstances were the reason he
failed to complete service in timely fashion. The district court allowed multiple
extensions for Peer to complete good service before it put a firm deadline on Peer to
prove that service had been completed. Peer’s failure to meet this deadline was
simply due to his own negligence. Thus, the district court did not abuse its discretion
in concluding Peer had failed to demonstrate good cause for his failure to complete
service.



                                         -3-
       Since good cause was not shown, Peer must demonstrate that his failure to
make timely service was due to excusable neglect. See Colasante, 81 F. App’x at
615. Factors to consider when evaluating whether neglect is excusable include: the
possibility of prejudice to the defendant, the length of the delay and the potential
impact on judicial proceedings, the reason for the delay (whether the delay was within
the party’s reasonable control), and whether the party acted in good faith. Kurka, 628
F.3d at 958. The reason for the delay is the key factor. Id.

       Peer was directed by the district court to provide service in accordance with
Rule 4(i), which he failed to do. The fact that Peer was engaged in settlement
negotiations did not relieve him of his service obligation. Peer did not offer any
sufficient explanation for the delay that would constitute excusable neglect.

       “The district court must weigh the effect on the party requesting the extension
against the prejudice to the defendant.” Kurka, 628 F.3d at 958. Peer is significantly
affected by the dismissal of his claim because it is now barred by the statute of
limitations, but “the running of the statute of limitations does not require the district
court to extend time for service of process.” Adams v. Allied Signal Gen. Aviation
Avionics, 74 F.3d 882, 887 (8th Cir. 1996). Vilsack was already on notice and asked
for time to respond, so there was little prejudice to Vilsack. Although the difference
in disparity is greatly favoring Peer, the district court gave Peer instructions and a
reasonable time to provide proof of proper service. Peer failed to adhere to those
instructions and offered no sufficient explanation for that failure. Thus, we conclude
the district court did not abuse its discretion when it found there was no excusable
neglect.

                                           III

      For the foregoing reasons, we affirm the district court.
                      ______________________________

                                          -4-